Opinion issued October 2, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00075-CV
                           ———————————
 STEWART & STEVENSON, L.L.C. AND MTU DETROIT DIESEL, INC.,
                        Appellants
                                       V.
      GALVESTON PARTY BOATS, INC. AND BOAT SERVICE OF
                   GALVESTON, Appellees



               On Appeal from the 405th Judicial District Court
                          Galveston County, Texas
                    Trial Court Cause No. 08-CV-0011


                         MEMORANDUM OPINION

      Appellants, Stewart & Stevenson, L.L.C. and MTU Detroit Diesel, Inc.,

have filed an unopposed motion to dismiss the appeal with prejudice after settling
the case during mediation, and request that all costs and fees be assessed against

the party incurring the same. No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal, with costs taxed

against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2